Exhibit 10.1
AMERICAN PUBLIC EDUCATION, INC. 2011 OMNIBUS INCENTIVE PLAN
     American Public Education, Inc., a Delaware corporation (the “Company”),
sets forth herein the terms of its 2011 Omnibus Incentive Plan, (the “Plan”), as
follows:
1. PURPOSE
     The Plan is intended to (a) provide eligible persons with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability to benefit its shareholders and other important stakeholders,
including its employees and customers, and (b) provide a means of obtaining,
rewarding and retaining key personnel. To this end, the Plan provides for the
grant of awards of stock options, stock appreciation rights, restricted stock,
deferred stock units, unrestricted stock, dividend equivalent rights,
performance shares and other performance-based awards, other equity-based awards
and cash bonus awards. Any of these awards may, but need not, be made as
performance incentives to reward the holders of such awards for the achievement
of performance goals in accordance with the terms of the Plan. Stock options
granted under the Plan may be non-qualified stock options or incentive stock
options, as provided herein.
2. DEFINITIONS
     For purposes of interpreting the Plan documents (including the Plan and
Award Agreements), the following definitions shall apply:
     2.1 “Affiliate” means any company or other entity that controls, is
controlled by or is under common control with the Company within the meaning of
Rule 405 of Regulation C under the Securities Act, including any Subsidiary. For
purposes of grants of Options or Stock Appreciation Rights, an entity may not be
considered an Affiliate unless the Company holds a “controlling interest” in
such entity within the meaning of Treasury
Regulation Section 1.414(c)-2(b)(2)(i), provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i) and (b) where the
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).
     2.2 “Applicable Laws” means the legal requirements relating to the Plan and
the Awards under (a) applicable provisions of the corporate, securities, tax and
other laws, rules, regulations and government orders of any jurisdiction
applicable to Awards granted to residents therein and (b) the rules of any Stock
Exchange on which the Stock is listed.
     2.3 “Award” means a grant under the Plan of an Option, a Stock Appreciation
Right, Restricted Stock, a Deferred Stock Unit, Unrestricted Stock, a Dividend
Equivalent Right, a Performance Share or other Performance-Based Award, an Other
Equity-Based Award, or cash.
     2.4 “Award Agreement” means the agreement between the Company and a Grantee
that evidences and sets out the terms and conditions of an Award.
     2.5 “Award Stock” shall have the meaning set forth in Section 17.3(a)(ii).
     2.6 “Benefit Arrangement” shall have the meaning set forth in Section 15.
     2.7 “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------



 



     2.8 “Cause” means, with respect to any Grantee, as determined by the
Committee and unless otherwise provided in an applicable agreement between such
Grantee and the Company or an Affiliate, (i) gross negligence or willful
misconduct in connection with the performance of duties; (ii) conviction of a
criminal offense (other than minor traffic offenses); or (iii) material breach
of any term of any employment, consulting or other services, confidentiality,
intellectual property or non-competition agreements, if any, between the Service
Provider and the Company or an Affiliate.
     2.9 “Corporate Transaction” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity owning 50% or more of the combined voting power of all
classes of stock of the Company.
     2.10 “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto.
     2.11 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).
     2.12 “Company” means American Public Education, Inc., a Delaware
corporation.
     2.13 “Covered Employee” means a Grantee who is a “covered employee” within
the meaning of Code Section 162(m)(3).
     2.14 “Deferred Stock Unit” means a bookkeeping entry representing the
equivalent of one (1) share of Stock awarded to a Grantee pursuant to Section 10
that (a) is not subject to vesting or (b) is subject to time-based vesting, but
not to performance-based vesting. A Deferred Stock Unit may also be referred to
as a restricted stock unit.
     2.15 “Determination Date” means the Grant Date or such other date as of
which the Fair Market Value of a share of Stock is required to be established
for purposes of the Plan.
     2.16 “Disability” means, with respect to rules regarding expiration of an
Incentive Stock Option following termination of the Grantee’s Service, the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
     2.17 “Dividend Equivalent Right” means a right, granted to a Grantee
pursuant to Section 13, to receive cash, Stock, other Awards or other property
equal in value to dividends or other periodic payments paid or made with respect
to a specified number of shares of Stock.
     2.18 “Employee” means, as of any date of determination, an employee
(including an officer) of the Company or an Affiliate.
     2.19 “Effective Date” means May 6, 2011, the date on which the Plan was
approved by the Company’s shareholders.
     2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as now in effect or as hereafter amended.
     2.21 “Fair Market Value” means the fair market value of a share of Stock
for purposes of the Plan, which shall be determined as of any Determination Date
as follows:

2



--------------------------------------------------------------------------------



 



     (a) If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock as reported on such Stock Exchange or such Securities
Market (provided that, if there is more than one such Stock Exchange or
Securities Market, the Committee shall designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination). If
there is no such reported closing price on such Determination Date, the Fair
Market Value of a share of Stock shall be the closing price of the Stock on the
next preceding day on which any sale of Stock shall have been reported on such
Stock Exchange or such Securities Market.
     (b) If on such Determination Date the shares of Stock are not listed on a
Stock Exchange or publicly traded on a Securities Market, the Fair Market Value
of a share of Stock shall be the value of the Stock as determined by the
Committee by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.
     Notwithstanding this Section 2.21 or Section 18.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to Section 18.3, for any shares of Stock subject to an Award
that are sold by or on behalf of a Grantee on the same date on which such shares
may first be sold pursuant to the terms of the related Award Agreement, the Fair
Market Value of such shares shall be the sale price of such shares on such date
(or if sales of such shares are effectuated at more than one sale price, the
weighted average sale price of such shares on such date).
     2.22 “Family Member” means, with respect to any Grantee as of any date of
determination, (a) a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.
     2.23 “Grant Date” means, as determined by the Committee, (a) the date as of
which the Committee completes the corporate action constituting the Award or
(b) such date subsequent to the date specified in clause (a) above as may be
specified by the Committee.
     2.24 “Grantee” means a person who receives or holds an Award under the
Plan.
     2.25 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.
     2.26 “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.
     2.27 “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.
     2.28 “Option Price” means the exercise price for each share of Stock
subject to an Option.
     2.29 “Other Agreement” shall have the meaning set forth in Section 15.
     2.30 “Outside Director” means a member of the Board who is not an Employee.
     2.31 “Other Equity-Based Award” means an Award representing a right or
other interest that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or

3



--------------------------------------------------------------------------------



 



related to, Stock, other than an Option, a Stock Appreciation Right, Restricted
Stock, a Deferred Stock Unit, Unrestricted Stock, a Dividend Equivalent Right or
a Performance Share.
     2.32 “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for
“qualified performance-based compensation” paid to Covered Employees.
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for “qualified
performance-based compensation” within the meaning of and pursuant to Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including the purposes of Code Section 409A.
     2.33 “Performance-Based Award” means an Award of Options, Stock
Appreciation Rights, Restricted Stock, Deferred Stock Units, Performance Shares
or Other Equity-Based Awards made subject to the achievement of performance
goals (as provided in Section 14) over a Performance Period specified by the
Committee.
     2.34 “Performance Measures” means measures as specified in Section 14 on
which the performance goals under Performance-Based Awards are based and which
are approved by the Company’s shareholders pursuant to, and to the extent
required by, the Plan in order to qualify such Performance-Based Awards as
Performance-Based Compensation.
     2.35 “Performance Period” means the period of time during which the
performance goals under Performance-Based Awards must be met in order to
determine the degree of payout and/or vesting with respect to any such
Performance-Based Awards.
     2.36 “Performance Shares” means a Performance-Based Award representing a
right or other interest that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, made
subject to the achievement of performance goals (as provided in Section 14) over
a Performance Period of up to ten (10) years.
     2.37 “Plan” means this American Public Education, Inc. 2011 Omnibus
Incentive Plan, as amended from time to time.
     2.38 “Prior Plans” means the American Public Education, Inc. 2002 Stock
Incentive Plan, as amended and the American Public Education, Inc. 2007 Omnibus
Incentive Plan.
     2.39 “Reporting Person” means a person who is required to file reports
under Section 16(a) of the Exchange Act, or any successor provision.
     2.40 “Restricted Period” shall have the meaning set forth in Section 10.2.
     2.41 “Restricted Stock” means shares of Stock awarded to a Grantee pursuant
to Section 10.
     2.42 “SAR Price” shall have the meaning set forth in Section 9.1.
     2.43 “Securities Act” means the Securities Act of 1933, as amended, as now
in effect or as hereafter amended.
     2.44 “Service” means service of a Grantee as a Service Provider to the
Company or any Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties with the Company or any
Affiliate shall not result in interrupted or terminated Service, so long as the
Grantee continues to be a Service Provider to the Company or any Affiliate. If
the Service Provider’s employment or other service relationship is with an
Affiliate and that entity ceases to be an Affiliate, a termination of Service
shall be deemed to have occurred when the entity ceases to be an Affiliate
unless the Service Provider transfers his or her employment or other service
relationship to the Company or its remaining Affiliates. Any determination by
the Committee whether a termination of Service shall have occurred for purposes
of the Plan shall be final, binding and conclusive.

4



--------------------------------------------------------------------------------



 



     2.45 “Service Provider” means, as of any date of determination, an
Employee, officer, or director of the Company or any Affiliate, or a consultant
(who is a natural person) or adviser (who is a natural person) to the Company or
any Affiliate who provides services to the Company or any Affiliate.
     2.46 “Stock” means the common stock, par value $0.01 per share, of the
Company, or any security which shares of Stock may be changed into or for which
shares of Stock may be exchanged as provided in Section 17.1.
     2.47 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 9.
     2.48 “Stock Exchange” means the NASDAQ Stock Market or another established
national or regional stock exchange.
     2.49 “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers or
other voting members of the governing body of such corporation or non-corporate
entity. In addition, any other entity may be designated by the Committee as a
Subsidiary, provided that (a) such entity could be considered as a subsidiary
according to generally accepted accounting principles in the United States of
America, and (b) in the case of an Award of Options or Stock Appreciation
Rights, such Award would be considered to be granted in respect of “service
recipient stock” under Code Section 409A.
     2.50 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan by a business entity acquired or to be acquired by the Company or an
Affiliate or with which the Company or an Affiliate has combined or will
combine.
     2.51 “Ten Percent Shareholder” means a natural person who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding voting securities of the Company, the Company’s parent (if any) or
any of the Company’s Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.
     2.52 “Unrestricted Stock” shall have the meaning set forth in Section 11.
     Unless the context otherwise requires, all references in the Plan to
“including” shall mean “including without limitation.”
     References in the Plan to any Code Section shall be deemed to include, as
applicable, regulations promulgated under such Code Section.
3. ADMINISTRATION OF THE PLAN
     3.1. Committee.
          3.1.1. Powers and Authorities.
     The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s articles of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement, and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a

5



--------------------------------------------------------------------------------



 



majority of the members of the Committee present at a meeting at which a quorum
is present, or (b) the unanimous consent of the members of the Committee
executed in writing in accordance with the Company’s articles of incorporation
and bylaws and Applicable Laws. Unless otherwise expressly determined by the
Board, the Committee shall have the authority to interpret and construe all
provisions of the Plan, any Award and any Award Agreement, and any such
interpretation or construction, and any other determination contemplated to be
made under the Plan or any Award Agreement, by the Committee shall be final,
binding and conclusive whether or not expressly provided for in any provision of
the Plan, such Award or such Award Agreement.
     In the event that the Plan, any Award or any Award Agreement provides for
any action to be taken by the Board or any determination to be made by the
Board, such action may be taken or such determination may be made by the
Committee constituted in accordance with this Section 3.1 if the Board has
delegated the power and authority to do so to such Committee.
          3.1.2. Composition of Committee.
     The Committee shall be a committee composed of not fewer than two directors
of the Company designated by the Board to administer the Plan. Each member of
the Committee shall be a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act, an “outside director” within the meaning of
Code Section 162(m)(4)(C)(i) and, for so long as the Stock is listed on the
NASDAQ Stock Market, an “independent director” within the meaning of Nasdaq Rule
4200(a)(15) (or, in each case, any successor term or provision); provided, that
any action taken by the Committee shall be valid and effective whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 3.1.2
or otherwise provided in any charter of the Committee. Without limiting the
generality of the foregoing, the Committee may be the Compensation Committee of
the Board or a subcommittee thereof if the Compensation Committee of the Board
or such subcommittee satisfies the foregoing requirements.
          3.1.3. Other Committees.
     The Board also may appoint one or more committees of the Board, each
composed of one or more directors of the Company who need not be Outside
Directors, which may administer the Plan with respect to Grantees who are not
“executive officers” as defined in Rule 3b-7 under the Exchange Act or directors
of the Company, may grant Awards under the Plan to such Grantees, and may
determine all terms of such Awards, subject to the requirements of Rule 16b-3
under the Exchange Act, Code Section 162(m) and, for so long as the Stock is
listed on the NASDAQ Stock Exchange, the rules of the NASDAQ Stock Exchange.
     3.2. Board.
     The Board from time to time may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s articles of incorporation and
bylaws and Applicable Laws.
     3.3. Terms of Awards.
          3.3.1. Committee Authority.
     Subject to the other terms and conditions of the Plan, the Committee shall
have full and final authority to:
     (a) designate Grantees;
     (b) determine the type or types of Awards to be made to a Grantee;
     (c) determine the number of shares of Stock to be subject to an Award;

6



--------------------------------------------------------------------------------



 



     (d) establish the terms and conditions of each Award (including the Option
Price of any Option), the nature and duration of any restriction or condition
(or provision for lapse thereof) relating to the vesting, exercise, transfer, or
forfeiture of an Award or the shares of Stock subject thereto, the treatment of
an Award in the event of a Corporate Transaction (subject to applicable
agreements), and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options;
     (e) prescribe the form of each Award Agreement evidencing an Award; and
     (f) subject to the limitation on repricing in Section 3.4, amend, modify or
supplement the terms of any outstanding Award, which authority shall include the
authority, in order to effectuate the purposes of the Plan but without amending
the Plan, to make Awards or to modify outstanding Awards made to eligible
natural persons who are foreign nationals or are natural persons who are
employed outside the United States to reflect differences in local law, tax
policy, or custom, provided that, notwithstanding the foregoing, no amendment,
modification or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair the Grantee’s rights under such
Award.
     The Committee shall have the right, in its discretion, to make Awards in
substitution or exchange for any award granted under another compensatory plan
of the Company, any Affiliate, or any business entity acquired or to be acquired
by the Company or an Affiliate or with which the Company or an Affiliate has
combined or will combine.
          3.3.2. Forfeiture; Recoupment.
     The Committee may reserve the right in an Award Agreement to cause a
forfeiture of the gain realized by a Grantee with respect to an Award thereunder
on account of actions taken by, or failed to be taken by, such Grantee in
violation or breach of or in conflict with any (a) employment agreement,
(b) non-competition agreement, (c) agreement prohibiting solicitation of
Employees or clients of the Company or any Affiliate, (d) confidentiality
obligation with respect to the Company or any Affiliate, or (e) other agreement,
as and to the extent specified in such Award Agreement. The Committee may annul
an outstanding Award if the Grantee thereof is an Employee and is terminated for
Cause as defined in the Plan or the applicable Award Agreement or for “cause” as
defined in any other agreement between the Company or such Affiliate and such
Grantee, as applicable.
     Any Award granted pursuant to the Plan shall be subject to mandatory
repayment by the Grantee to the Company to the extent the Grantee is, or in the
future becomes, subject to any Company “clawback” or recoupment policy that
requires the repayment by such Grantee to the Company of compensation paid to
such Grantee by the Company or an Affiliate in the event that such Grantee fails
to comply with, or violates, the terms or requirements of such policy. Such
policy may authorize the Company to recover from a Grantee incentive-based
compensation (including Options awarded as compensation) awarded to or received
by such Grantee during a period of up to three (3) years, as determined by the
Committee, preceding the date on which the Company is required to prepare an
accounting restatement due to material noncompliance by the Company, as a result
of misconduct, with any financial reporting requirement under the federal
securities laws.
     If the Company is required to prepare an accounting restatement due to the
material noncompliance by the Company, as a result of misconduct, with any
financial reporting requirement under the federal securities laws, and any Award
Agreement so provides, any Grantee of an Award under such Award Agreement who
knowingly engaged in such misconduct, was grossly negligent in engaging in such
misconduct, knowingly failed to prevent such misconduct or was grossly negligent
in failing to prevent such misconduct, shall reimburse the Company the amount of
any payment in settlement of such Award earned or accrued during the period of
twelve (12) months following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained information affected by such material
noncompliance.
     Notwithstanding any other provision of the Plan or any provision of any
Award Agreement, if the Company is required to prepare an accounting
restatement, then Grantees shall forfeit any cash or Stock

7



--------------------------------------------------------------------------------



 



received in connection with an Award (or an amount equal to the Fair Market
Value of such Stock on the date of delivery thereof to the Grantee if the
Grantee no longer holds the shares of Stock) if pursuant to the terms of the
Award Agreement for such Award, the amount of the Award earned or the vesting in
the Award was expressly based on the achievement of pre-established performance
goals set forth in the Award Agreement (including earnings, gains, or other
performance goals) that are later determined, as a result of the accounting
restatement, not to have been achieved.
     3.4. No Repricing.
     Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for or substitution of Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs; or (c) cancel
outstanding Options or SARs with an exercise price above the current stock price
in exchange for or substitution of cash or other securities.
     3.5. Deferral Arrangement.
     The Committee may permit or require the deferral of any payment pursuant to
any Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV),
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A.
     3.6. No Liability.
     No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.
     3.7. Registration; Share Certificates.
     Notwithstanding any provision of the Plan to the contrary, the ownership of
the shares of Stock issued under the Plan may be evidenced in such a manner as
the Committee, in its sole discretion, deems appropriate, including by
book-entry or direct registration (including transaction advices) or the
issuance of one or more share certificates.
4. STOCK SUBJECT TO THE PLAN
     4.1. Number of Shares of Stock Available for Awards.
     (a) Subject to such additional shares of Stock as shall be available for
issuance under the Plan pursuant to Sections 4.2 and 4.3, and subject to
adjustment pursuant to Section 17, the maximum number of shares of Stock
available for issuance under the Plan shall be equal to two million (2,000,000)
shares, plus the number of shares of Stock subject to awards outstanding under
the Prior Plans as of the Effective Date which thereafter terminate by
expiration, forfeiture, cancellation, or otherwise without the issuance of such
shares.

8



--------------------------------------------------------------------------------



 



     (b) The maximum number of shares of Stock available for issuance pursuant
to Incentive Stock Options shall be the same as the maximum number of shares
available for issuance under the Plan pursuant to Section 4.1(a).
     (c) Shares of Stock to be issued under the Plan shall be authorized but
unissued shares, or, to the extent permitted by Applicable Laws, shares of
treasury stock or issued shares that have been reacquired by the Company.
     4.2. Adjustments in Authorized Shares of Stock.
     In connection with mergers, reorganizations, separations, or other
transactions to which Code Section 424(a) applies, the Committee shall have the
right to cause the Company to assume awards previously granted under a
compensatory plan by another business entity that is a party to such transaction
and to substitute Awards under the Plan for such awards. The number of shares of
Stock available for issuance under the Plan pursuant to Section 4.1(a) shall be
increased by the number of shares of Stock subject to any such assumed awards
and substitute Awards. Shares available for issuance under a
shareholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock otherwise available for issuance under the Plan,
subject to applicable rules of any Stock Exchange on which the Stock is listed.
     4.3. Share Usage.
     (a) Shares of Stock subject to an Award shall be counted as used as of the
Grant Date.
     (b) Any shares of Stock that are subject to Awards shall be counted against
the share issuance limit set forth in Section 4.1(a) as one (1) share of Stock
for every one (1) share of Stock subject to an Award. Any shares of Stock that
are subject to Awards other than Options or Stock Appreciation Rights, including
shares of Stock acquired through dividend reinvestment pursuant to Section 10.4,
shall be counted against the limit set forth in Section 4.1(a) as 1.69 shares
for every one (1) share granted. With respect to SARs, the number of shares of
Stock subject to an award of SARs shall be counted against the aggregate number
of shares of Stock available for issuance under the Plan regardless of the
number of shares of Stock actually issued to settle such SARs upon exercise. The
target number of shares issuable under a Performance Share grant shall be
counted against the share issuance limit set forth in Section 4.1(a) as of the
Grant Date, but such number shall be adjusted to equal the actual number of
shares issued upon settlement of the Performance Shares to the extent different
from such target number of shares.
     (c) Notwithstanding anything to the contrary in Section 4.3(a) or
Section 4.3(b), any shares of Stock subject to Awards under the Plan or awards
outstanding under the Prior Plans as of the Effective Date which thereafter
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such shares, shall be available again for issuance under the Plan,
provided that any shares subject to an award granted under the Prior Plan shall
be available for issuance under the Plan in the same amount as such shares were
counted against the share limits set forth in the Prior Plan.
     (d) Notwithstanding anything to the contrary in this Section 4, the number
of shares of Stock available for issuance under the Plan shall not be increased
by the number of shares of Stock (i) tendered or withheld or subject to an Award
surrendered in connection with the purchase of shares of Stock upon exercise of
an Option as provided in Section 12.2, (ii) deducted or delivered from payment
of an Award in connection with the Company’s tax withholding obligations as
provided in Section 18.3 or (iii) purchased by the Company with proceeds from
Option exercises.

9



--------------------------------------------------------------------------------



 



5. EFFECTIVE DATE; TERM; AMENDMENT AND TERMINATION
     5.1. Effective Date.
     The Plan shall be effective as of the Effective Date, subject to approval
of the Plan by the Company’s stockholders within one year of the Effective Date.
Upon approval of the Plan by the stockholders of the Company as set forth above,
all Awards made under the Plan on or after the Effective Date shall be fully
effective as if the stockholders of the Company had approved the Plan on the
Effective Date. If the stockholders fail to approve the Plan within one year of
the Effective Date, any Awards made hereunder shall be null and void and of no
effect. Following the Effective Date, no awards shall be made under the Prior
Plans.
     5.2. Term.
     The Plan shall terminate automatically ten (10) years after the Effective
Date and may be terminated on any earlier date as provided in Section 5.3.
     5.3. Amendment and Termination.
     The Board may, at any time and from time to time, amend, suspend or
terminate the Plan as to any shares of Stock as to which Awards have not been
made. The effectiveness of any amendment to the Plan shall be contingent on
approval of such amendment by the Company’s shareholders to the extent provided
by the Board or required by Applicable Laws (including the rules of any Stock
Exchange on which the Stock is then listed), provided that no amendment shall be
made to the no-repricing provisions of Section 3.4 or the Option pricing
provisions of Section 8.1 without the approval of the Company’s shareholders. No
amendment, suspension or termination of the Plan shall impair rights or
obligations under any Award theretofore made under the Plan without the consent
of the Grantee thereof.
6. AWARD ELIGIBILITY AND LIMITATIONS
     6.1. Eligible Grantees.
     Subject to this Section 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.
     6.2. Limitation on Shares of Stock Subject to Awards and Cash Awards.
     During any time when the Company has a class of equity securities
registered under Section 12 of the Exchange Act:
     (a) the maximum number of shares of Stock subject to Options or SARs that
may be granted under the Plan in a calendar year to any person eligible for an
Award under Section 6 is 275,000; and
     (b) the maximum number of shares of Stock that may be granted under the
Plan, other than pursuant to Options or SARs, in a calendar year to any person
eligible for an Award under Section 6 is 275,000 shares.
     (c) the maximum amount that may be paid as a cash-settled Performance-Based
Award for a twelve (12) month performance period to any person eligible for an
Award shall be $2,000,000 and the maximum amount that may be paid as a
cash-settled Performance-Based Award in respect of a performance period greater
than twelve (12) months by any person eligible for an Award shall be $3,000,000.
     The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 17.

10



--------------------------------------------------------------------------------



 



     6.3. Stand-Alone, Additional, Tandem and Substitute Awards.
     Subject to Section 3.4, Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution or exchange for, (a) any other Award, (b) any
award granted under another plan of the Company, any Affiliate, or any business
entity that has been a party to a transaction with the Company or any Affiliate,
or (c) any other right of a Grantee to receive payment from the Company or any
Affiliate. Such additional, tandem and substitute or exchange Awards may be
granted at any time. If an Award is granted in substitution or exchange for
another Award, or for an award granted under another plan of the Company, any
Affiliate, or any business entity that has been a party to a transaction with
the Company or any Affiliate, the Committee shall require the surrender of such
other Award or award under such other plan in consideration for the grant of
such substitute or exchange Award. In addition, Awards may be granted in lieu of
cash compensation, including in lieu of cash payments under other plans of the
Company or any Affiliate. Notwithstanding Section 8.1 and Section 9.1, but
subject to Section 3.4, the Option Price of an Option or the grant price of an
SAR that is a Substitute Award may be less than one hundred percent (100%) of
the Fair Market Value of a share of Stock on the original Grant Date; provided
that the Option Price or grant price is determined in accordance with the
principles of Code Section 424 for any Incentive Stock Option and consistent
with Code Section 409A for any other Option or SAR.
7. AWARD AGREEMENT
     Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements employed under the Plan from time to time or
at the same time need not contain similar provisions, but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and, in the absence of such specification,
such Options shall be deemed to constitute Non-qualified Stock Options.
8. TERMS AND CONDITIONS OF OPTIONS
     8.1. Option Price.
     The Option Price of each Option shall be fixed by the Committee and stated
in the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.
     8.2. Vesting.
     Subject to Sections 8.3 and 17.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Committee and stated in the Award Agreement, in another
agreement with the Grantee or otherwise in writing.
     8.3. Term.
     Each Option granted under the Plan shall terminate, and all rights to
purchase shares of Stock thereunder shall cease, upon the expiration of ten
(10) years from the Grant Date of such Option, or under such circumstances and
on such date prior thereto as is set forth in the Plan or as may be fixed by the
Committee and stated in the Award Agreement relating to such Option; provided,
that in the event that the Grantee is a Ten Percent Shareholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.
If on the day preceding the date on which a Grantee’s Options would otherwise
terminate, the Fair Market Value of shares of stock underlying a Grantee’s
Options is greater than the Option Price of such Options, the Company shall,

11



--------------------------------------------------------------------------------



 



prior to the termination of such Options and without any action being taken on
the part of the Grantee, consider such Options to have been exercised by the
Grantee. The Company shall deduct from the shares of Stock deliverable to the
Grantee upon such exercise the number of shares of Stock necessary to satisfy
payment of the Option Price and all withholding obligations.
     8.4. Termination of Service.
     Each Award Agreement with respect to the grant of an Option shall set forth
the extent to which the Grantee thereof, if at all, shall have the right to
exercise such Option following termination of such Grantee’s Service. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.
     8.5. Limitations on Exercise of Option.
     Notwithstanding any other provision of the Plan, in no event may any Option
be exercised, in whole or in part, after the occurrence of an event referred to
in Section 17 which results in the termination of such Option.
     8.6. Method of Exercise.
     Subject to the terms of Section 12 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.
     8.7. Rights of Holders of Options.
     Unless otherwise stated in the applicable Award Agreement, a Grantee or
other person holding or exercising an Option shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s shareholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
person. Except as provided in Section 17, no adjustment shall be made for
dividends, distributions or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.
     8.8. Delivery of Stock.
     Promptly after the exercise of an Option by a Grantee and the payment in
full of the Option Price with respect thereto, such Grantee shall be entitled to
receive such evidence of such Grantee’s ownership of the shares of Stock subject
to such Option as shall be consistent with Section 3.7.
     8.9. Transferability of Options.
     Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

12



--------------------------------------------------------------------------------



 



     8.10. Family Transfers.
     If authorized in the applicable Award Agreement and by the Committee, in
its sole discretion, a Grantee may transfer, not for value, all or part of an
Option which is not an Incentive Stock Option to any Family Member. For the
purpose of this Section 8.10, a transfer “not for value” is a transfer which is
(a) a gift, (b) a transfer under a domestic relations order in settlement of
marital property rights, or (c) unless Applicable Laws do not permit such
transfer, a transfer to an entity in which more than fifty percent (50%) of the
voting interests are owned by Family Members (and/or the Grantee) in exchange
for an interest in such entity. Following a transfer under this Section 8.10,
any such Option shall continue to be subject to the same terms and conditions as
were applicable immediately prior to such transfer, and the shares of Stock
acquired pursuant to such Option shall be subject to the same restrictions with
respect to transfers of shares as would have applied to the Grantee thereof.
Subsequent transfers of transferred Options shall be prohibited except to Family
Members of the original Grantee in accordance with this Section 8.10 or by will
or the laws of descent and distribution. The provisions of Section 8.4 relating
to termination of Service shall continue to be applied with respect to the
original Grantee of the Option, following which such Option shall be exercisable
by the transferee only to the extent, and for the periods specified, in
Section 8.4.
     8.11. Limitations on Incentive Stock Options.
     An Option shall constitute an Incentive Stock Option only (a) if the
Grantee of such Option is an Employee of the Company or any corporate
Subsidiary, (b) to the extent specifically provided in the related Award
Agreement and (c) to the extent that the aggregate Fair Market Value (determined
at the time such Option is granted) of the shares of Stock with respect to which
all Incentive Stock Options held by such Grantee become exercisable for the
first time during any calendar year (under the Plan and all other plans of the
Company and its Affiliates) does not exceed $100,000. Except to the extent
provided in the regulations under Code Section 422, this limitation shall be
applied by taking Options into account in the order in which they were granted.
     8.12. Notice of Disqualifying Disposition.
     If any Grantee shall make any disposition of shares of Stock issued
pursuant to the exercise of an Incentive Stock Option under the circumstances
provided in Code Section 421(b) (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten (10) days thereof.
9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
     9.1. Right to Payment and Grant Price.
     A SAR shall confer on the Grantee to whom it is granted a right to receive,
upon exercise thereof, the excess of (x) the Fair Market Value of one (1) share
of Stock on the date of exercise over (y) the per share exercise price of such
SAR (the “SAR Price”) as determined by the Committee. The Award Agreement for a
SAR shall specify the SAR Price, which shall be no less than the Fair Market
Value of one (1) share of Stock on the Grant Date of such SAR. SARs may be
granted in tandem with all or part of an Option granted under the Plan or at any
subsequent time during the term of such Option, in combination with all or any
part of any other Award or without regard to any Option or other Award; provided
that a SAR that is granted subsequent to the Grant Date of a related Option must
have a SAR Price that is no less than the Fair Market Value of one (1) share of
Stock on the Grant Date of such SAR; and provided further that a Grantee may
only exercise either the SAR or the Option with which it is granted in tandem
and not both.
     9.2. Other Terms.
     The Committee shall determine, on the Grant Date or thereafter, the time or
times at which and the circumstances under which a SAR may be exercised in whole
or in part (including based on achievement of performance goals and/or future
Service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of

13



--------------------------------------------------------------------------------



 



exercise, method of settlement, form of consideration payable in settlement,
method by or forms in which shares of Stock shall be delivered or deemed to be
delivered to Grantees, whether or not a SAR shall be granted in tandem or in
combination with any other Award, and any and all other terms and conditions of
any SAR.
     9.3. Term.
     Each SAR granted under the Plan shall terminate, and all rights thereunder
shall cease, upon the expiration of ten (10) years from the Grant Date of such
SAR or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR. If on the day preceding the date on which a
Grantee’s SAR would otherwise terminate, the Fair Market Value of shares of
stock underlying a Grantee’s SAR is greater than the SAR Price, the Company
shall, prior to the termination of such SAR and without any action being taken
on the part of the Grantee, consider such SAR to have been exercised by the
Grantee.
     9.4. Transferability of SARS.
     Except as provided in Section 9.5, during the lifetime of a Grantee of a
SAR, only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.5, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.
     9.5. Family Transfers.
     If authorized in the applicable Award Agreement and by the Committee, in
its sole discretion, a Grantee may transfer, not for value, all or part of a SAR
to any Family Member. For the purpose of this Section 9.5, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights or (c) unless
Applicable Laws do not permit such transfers, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.5, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer, and shares of Stock acquired pursuant to a SAR shall be subject
to the same restrictions on transfers of shares as would have applied to the
Grantee or such SAR. Subsequent transfers of transferred SARs shall be
prohibited except to Family Members of the original Grantee in accordance with
this Section 9.5 or by will or the laws of descent and distribution.
10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND DEFERRED STOCK UNITS
     10.1. Grant of Restricted Stock or Deferred Stock Units.
     Awards of Restricted Stock and Deferred Stock Units may be made for
consideration or for no consideration, other than the par value of the shares of
Stock, which shall be deemed paid by past Service or, if so provided in the
related Award Agreement or a separate agreement, the promise by the Grantee to
perform future Service to the Company or an Affiliate.
     10.2. Restrictions.
     At the time a grant of Restricted Stock or Deferred Stock Units is made,
the Committee may, in its sole discretion, (a) establish a period of time (a
“Restricted Period”) applicable to such Restricted Stock or Deferred Stock Units
and (b) prescribe restrictions in addition to or other than the expiration of
the Restricted Period, including the satisfaction of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock or Deferred Stock Units as provided in Section 14.
Notwithstanding the foregoing, Awards of Restricted Stock and Deferred Stock
Units that vest solely by the passage of time shall not vest in full in less
than three (3) years from the Grant Date (but may vest pro-rata during such
period on a daily, monthly, annual or other basis), and Restricted Stock and
Deferred Stock Units that vest upon

14



--------------------------------------------------------------------------------



 



achievement of performance goals shall not vest in full in less than one
(1) year from the Grant Date; provided, that (i) up to ten percent (10%) of the
maximum number of shares of Stock available for issuance under the Plan may be
granted pursuant to the Plan without being subject to the foregoing
restrictions, and (ii) any dividends or Dividend Equivalent Rights, or other
distributions, issued in connection with any Award granted at any time under the
Plan shall not be subject to or counted for either such restrictions or such ten
percent (10%) share issuance limit. The foregoing ten percent (10%) share
issuance limit shall be subject to adjustment consistent with the adjustment
provisions of Section 17.2 and the share usage rules of Section 4.3. Awards of
Restricted Stock and Deferred Stock Units may not be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period or prior to the satisfaction of any other restrictions prescribed by the
Committee with respect to such Awards.
     10.3. Registration; Restricted Share Certificates.
     Pursuant to Section 3.7, to the extent that ownership of Restricted Stock
is evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, share certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock. The Committee may
provide in an Award Agreement that either (a) the Secretary of the Company shall
hold such certificates for such Grantee’s benefit until such time as such shares
of Restricted Stock are forfeited to the Company or the restrictions applicable
thereto lapse and such Grantee shall deliver a stock power to the Company with
respect to each certificate, or (b) such certificates shall be delivered to such
Grantee, provided that such certificates shall bear legends that comply with
applicable securities laws and regulations and make appropriate reference to the
restrictions imposed on such Award of Restricted Stock under the Plan and such
Award Agreement.
     10.4. Rights of Holders of Restricted Stock.
     Unless the Committee otherwise provides in an Award Agreement, holders of
Restricted Stock shall have the right to vote such shares of Restricted Stock
and the right to receive any dividends declared or paid with respect to such
shares of Restricted Stock. The Committee may provide that any dividends paid on
Restricted Stock must be reinvested in shares of Stock, which may or may not be
subject to the same vesting conditions and restrictions as the vesting
conditions and restrictions applicable to such Restricted Stock. All stock
distributions, if any, received by a Grantee with respect to Restricted Stock as
a result of any stock split, stock dividend, combination of stock, or other
similar transaction shall be subject to the vesting conditions and restrictions
applicable to such Restricted Stock.
     10.5. Rights of Holders of Deferred Stock Units.
          10.5.1. Voting and Dividend Rights.
     Holders of Deferred Stock Units shall have no rights as shareholders of the
Company (for example, the right to receive cash or dividend payments or
distributions attributable to the shares of Stock subject to such Deferred Stock
Units, to direct the voting of the shares of Stock subject to such Deferred
Stock Units, or to receive notice of any meeting of the Company’s shareholders).
The Committee may provide in an Award Agreement evidencing a grant of Deferred
Stock Units that the holder of such Deferred Stock Units shall be entitled to
receive, upon the Company’s payment of a cash dividend on its outstanding shares
of Stock, a cash payment for each such Deferred Stock Unit which is equal to the
per-share dividend paid on such shares of Stock. Such Award Agreement also may
provide that such cash payment shall be deemed reinvested in additional Deferred
Stock Units at a price per unit equal to the Fair Market Value of a share of
Stock on the date that such cash dividend is paid. Notwithstanding the
foregoing, if a grantor trust is established in connection with the Awards of
Deferred Stock Units and shares of Stock are held in the grantor trust for
purposes of satisfying the Company’s obligation to deliver shares of Stock in
connection with such Deferred Stock Units, the Award Agreement for such Deferred
Stock Units may provide that such cash payment shall be deemed reinvested in
additional Deferred Stock Units at a price per unit equal to the actual

15



--------------------------------------------------------------------------------



 



price paid for each share of Stock by the trustee of the grantor trust upon such
trustee’s reinvestment of the cash dividend received.
          10.5.2. Creditor’s Rights.
     A holder of Deferred Stock Units shall have no rights other than those of a
general unsecured creditor of the Company. Deferred Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Award Agreement.
     10.6. Termination of Service.
     Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee or otherwise in writing after such Award Agreement is
entered into, but prior to termination of Grantee’s Service, upon the
termination of such Grantee’s Service, any Restricted Stock or Deferred Stock
Units held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Stock or Deferred Stock
Units, the Grantee thereof shall have no further rights with respect thereto,
including any right to vote such Restricted Stock or any right to receive
dividends with respect to such Restricted Stock or Deferred Stock Units. If the
Committee accelerates vesting of Restricted Stock or Deferred Stock Units,
except (a) in the case of a Grantee’s death or disability, (b) acceleration
required by binding commitments or agreements entered into by the Company prior
to the Effective Date or (c) as specified in Section 17.3, the shares of Stock
subject to such Restricted Stock or Deferred Stock Units shall be deducted from
the ten percent (10%) share issuance limit set forth in Section 10.2.
     10.7. Purchase of Restricted Stock and Shares of Stock Subject to Deferred
Stock Units.
     The Grantee shall be required, to the extent required by Applicable Laws,
to purchase the Restricted Stock or shares of Stock subject to vested Deferred
Stock Units from the Company at a Purchase Price equal to the greater of (x) the
aggregate par value of the shares of Stock represented by such Restricted Stock
or Deferred Stock Units or (y) the Purchase Price, if any, specified in the
Award Agreement relating to such Restricted Stock or Deferred Stock Units. The
Purchase Price shall be payable in a form provided in Section 12 or, in the sole
discretion of the Committee, in consideration for past or future Services
rendered to the Company or an Affiliate.
     10.8. Delivery of Shares of Stock.
     Upon the expiration or termination of any Restricted Period and the
satisfaction of any other conditions prescribed by the Committee, the
restrictions applicable to Restricted Stock or Deferred Stock Units settled in
shares of Stock shall lapse, and, unless otherwise provided in the applicable
Award Agreement, a book-entry or direct registration (including transaction
advices) or a share certificate evidencing ownership of such shares of Stock
shall, consistent with Section 3.7, be issued, free of all such restrictions, to
the Grantee thereof or such Grantee’s beneficiary or estate, as the case may be.
Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any
further rights with regard to a Deferred Stock Unit once the shares of Stock
represented by such Deferred Stock Unit have been delivered in accordance with
this Section 10.8.

11.   TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

     11.1. Unrestricted Stock Awards.
     The Committee may, in its sole discretion, grant (or sell at the par value
of a share of Stock or such other higher purchase price determined by the
Committee) an Award to any Grantee pursuant to which such Grantee may receive
shares of Stock free of any restrictions (“Unrestricted Stock”) under the Plan,
subject to the ten percent (10%) share issuance limit set forth in Section 10.2.
Unrestricted Stock Awards may be granted or sold to any Grantee as provided in
the immediately preceding sentence in respect of past or, if so

16



--------------------------------------------------------------------------------



 



provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate or other
valid consideration, or in lieu of, or in addition to, any cash compensation due
to such Grantee.
     11.2. Other Equity-Based Awards.
     The Committee may, in its sole discretion, grant Awards in the form of
Other Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards at the Grant Date or thereafter. Unless
the Committee otherwise provides in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
upon the termination of a Grantee’s Service, any Other Equity-Based Awards held
by such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of any Other Equity-Based Award, the Grantee thereof
shall have no further rights with respect to such Other Equity-Based Award.
12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK
     12.1. General Rule.
     Payment of the Option Price for the shares of Stock purchased pursuant to
the exercise of an Option or the Purchase Price for Restricted Stock shall be
made in cash or in cash equivalents acceptable to the Company.
     12.2. Surrender of Shares of Stock.
     To the extent that the applicable Award Agreement so provides, payment of
the Option Price for shares of Stock purchased pursuant to the exercise of an
Option or the Purchase Price for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which shall
be valued, for purposes of determining the extent to which such Option Price or
Purchase Price has been paid thereby, at their Fair Market Value on the date of
exercise or surrender.
     12.3. Cashless Exercise.
     To the extent permitted by Applicable Laws and to the extent the Award
Agreement so provides, payment of the Option Price for shares of Stock purchased
pursuant to the exercise of an Option may be made all or in part by delivery (on
a form acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and any withholding taxes described in Section 18.3, or, with
the consent of the Company, by issuing the number of shares of Stock equal in
value to the difference between such Option Price and the Fair Market Value of
the shares of Stock subject to the portion of such Option being exercised.
     12.4. Other Forms of Payment.
     To the extent the Award Agreement so provides and/or unless otherwise
specified in an Award Agreement, payment of the Option Price for shares of Stock
purchased pursuant to exercise of an Option or the Purchase Price for Restricted
Stock may be made in any other form that is consistent with Applicable Laws,
including (a) Service to the Company or an Affiliate and (b) net exercise.

17



--------------------------------------------------------------------------------



 



13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
     13.1. Dividend Equivalent Rights.
     A Dividend Equivalent Right is an Award entitling the recipient thereof to
receive credits based on cash distributions that would have been paid on the
shares of Stock specified in such Dividend Equivalent Right (or other Award to
which such Dividend Equivalent Right relates) if such shares of Stock had been
issued to and held by the recipient of such Dividend Equivalent Right as of the
record date. A Dividend Equivalent Right may be granted hereunder to any
Grantee, provided that no Dividend Equivalent Rights may be granted in
connection with, or related to, an Award of Options or SARs. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
Agreement therefor. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently (with or without being subject to
forfeiture or a repayment obligation) or may be deemed to be reinvested in
additional shares of Stock, which may thereafter accrue additional Dividend
Equivalent Rights (with or without being subject to forfeiture or a repayment
obligation). Any such reinvestment shall be at the Fair Market Value thereof on
the date of such reinvestment. Dividend Equivalent Rights may be settled in cash
or shares of Stock or a combination thereof, in a single installment or in
multiple installments, all as determined in the sole discretion of the
Committee. A Dividend Equivalent Right granted as a component of another Award
may provide that such Dividend Equivalent Right shall be settled upon exercise,
settlement, or payment of, or lapse of restrictions on, such other Award, and
that such Dividend Equivalent Right shall expire or be forfeited or annulled
under the same conditions as such other Award. A Dividend Equivalent Right
granted as a component of another Award also may contain terms and conditions
which are different from the terms and conditions of such other Award, provided
that cash or shares of Stock credited pursuant to a Dividend Equivalent Right
granted as a component of another Award which vests or is earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such underlying Award are achieved.
     13.2. Termination of Service.
     Unless the Committee otherwise provides in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon the Grantee’s termination of Service for any
reason.
14. TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
     14.1. Grant of Performance-Based Awards.
     Subject to the terms and provisions of the Plan, the Committee, at any time
and from time to time, may grant Performance-Based Awards to a Plan participant
in such amounts and upon such terms as the Committee shall determine.
     14.2. Value of Performance-Based Awards.
     Each grant of a Performance-Based Award shall have an initial value or
target number of shares of Stock that is established by the Committee at the
time of grant. The Committee shall set performance goals in its discretion
which, depending on the extent to which they are achieved, shall determine the
value and/or number of shares subject to a Performance-Based Award that will be
paid out to the Grantee thereof.
     14.3. Earning of Performance-Based Awards.
     Subject to the terms of the Plan, after the applicable Performance Period
has ended, the Grantee of Performance-Based Awards shall be entitled to receive
a payout on the value or number of the Performance-Based Awards earned by such
Grantee over such Performance Period.

18



--------------------------------------------------------------------------------



 



     14.4. Form and Timing of Payment of Performance-Based Awards.
     Payment of earned Performance-Based Awards shall be as determined by the
Committee and as evidenced in the applicable Award Agreement. Subject to the
terms of the Plan, the Committee, in its sole discretion, may pay earned
Performance-Based Awards in the form of cash or shares of Stock (or a
combination thereof) equal to the value of the earned Performance-Based Awards
and shall pay the Awards that have been earned at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals have been achieved; provided that,
unless specifically provided in the Award Agreement for such Awards, such
payment shall occur no later than the 15th day of the third month following the
end of the calendar year in which such Performance Period ends. Any shares of
Stock paid out under such Awards may be granted subject to any restrictions
deemed appropriate by the Committee. The determination of the Committee with
respect to the form of payout of such Awards shall be set forth in the Award
Agreement for the Awards.
     14.5. Performance Conditions.
     The right of a Grantee to exercise or receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions. If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.
     14.6. Performance-Based Awards Granted to Designated Covered Employees.
     If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.
          14.6.1. Performance Goals Generally.
     The performance goals for Performance-Based Awards shall consist of one or
more business criteria and a targeted level or levels of performance with
respect to each such criteria, as specified by the Committee consistent with
this Section 14.6. Performance goals shall be objective and shall otherwise meet
the requirements of Code Section 162(m), including the requirement that the
level or levels of performance targeted by the Committee result in the
achievement of performance goals being “substantially uncertain.” The Committee
may determine that such Awards shall be granted, exercised and/or settled upon
achievement of any single performance goal or that two (2) or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Awards. Performance goals may differ for Awards granted to
any one Grantee or to different Grantees.
          14.6.2. Timing For Establishing Performance Goals.
     Performance goals for any Performance-Based Award shall be established not
later than the earlier of (a) 90 days after the beginning of any Performance
Period applicable to such Award, and (b) the date on which twenty-five percent
(25%) of any Performance Period applicable to such Award has expired, or at such
other date as may be required or permitted for compensation payable to a Covered
Employee to constitute Performance-Based Compensation.
          14.6.3. Settlement of Awards; Other Terms.
     Settlement of Performance-Based Awards shall be in cash, shares of Stock,
other Awards or other property, as determined in the sole discretion of the
Committee. The Committee may, in its sole discretion, reduce the amount of a
settlement otherwise to be made in connection with such Awards. The Committee

19



--------------------------------------------------------------------------------



 



shall specify the circumstances in which such Performance-Based Awards shall be
paid or forfeited in the event of termination of Service by the Grantee prior to
the end of a Performance Period or settlement of such Awards.
          14.6.4. Performance Measures.
     The performance goals upon which the payment or vesting of a
Performance-Based Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation may be conditioned shall be limited to the
following Performance Measures, with or without adjustment:
     (a) total stockholder return;
     (b) such total stockholder return as compared to total return (on a
comparable basis) of a publicly available index such as, but not limited to, the
Standard & Poor’s 500 Stock Index;
     (c) net income;
     (d) pretax earnings;
     (e) earnings before interest expense, taxes, depreciation and amortization,
or other identified expenses, including stock-based compensation expenses;
     (f) pretax operating earnings after interest expense and before bonuses,
service fees, and extraordinary or special items;
     (g) operating margin;
     (h) earnings per share;
     (i) return on equity;
     (j) return on capital;
     (k) return on investment;
     (l) operating earnings;
     (m) working capital;
     (n) ratio of debt to stockholders’ equity;
     (o) revenue;
     (p) demonstrated sound financial, budgeting and operational practices;
     (q) changes to processes, systems, technology and reporting models;
     (r) student academic performance;
     (s) improvements to student services;
     (t) student satisfaction surveys or measures;
     (u) quality measures, including ranking of the Company by third parties;
     (v) acquisitions or new program developments;
     (w) improvements to academic rigor, faculty qualifications and curriculum
development;
     (x) performance with respect to regulatory requirements, including
compliance with those promulgated by the Department of Education;
     (y) regulatory approvals to operate in new states;
     (z) maintenance of regional accreditation; and
     (aa) maintaining or obtaining specialized accreditations.
     Performance under any of the foregoing Performance Measures (a) may be used
to measure the performance of (i) the Company and its Subsidiaries and other
Affiliates as a whole, (ii) the Company, any Subsidiary, and/or any other
Affiliate or any combination thereof, or (iii) any one or more business units of
the Company, any Subsidiary, and/or any other Affiliate, as the Committee, in
its sole discretion, deems appropriate and (b) may be compared to the
performance of one or more other companies or one or more published or special
indices designated or approved by the Committee for such comparison, as the
Committee, in its sole discretion, deems appropriate. In addition, the
Committee, in its sole discretion, may select performance under Performance
Measure clause (h) above for comparison to performance under one or more stock
market indices designated or approved by the Committee. The Committee also shall
have the authority to provide for accelerated vesting of any Performance-Based
Award based on the achievement of performance goals pursuant to the Performance
Measures specified in this Section 14.

20



--------------------------------------------------------------------------------



 



          14.6.5. Evaluation of Performance.
     The Committee may provide in any Performance-Based Award that any
evaluation of performance may include or exclude any of the following events
that occur during a Performance Period: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) any reorganization or restructuring programs; (e) extraordinary nonrecurring
items; (f) acquisitions or divestitures; (g) foreign exchange gains and losses;
and (h) changes in governmental rules or regulations applicable to the Company
and its operations or rules and regulations of regulatory or accrediting bodies
or agencies. To the extent such inclusions or exclusions affect Awards to
Covered Employees that are intended to qualify as Performance-Based
Compensation, such inclusions or exclusions shall be prescribed in a form that
meets the requirements of Code Section 162(m) for deductibility.
          14.6.6. Adjustment of Performance-Based Compensation.
     The Committee shall have the sole discretion to adjust Awards that are
intended to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.
          14.6.7. Committee Discretion.
     In the event that Applicable Laws change to permit Committee discretion to
alter the governing Performance Measures without obtaining shareholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m). In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 14.6.4.
     14.7. Status of Awards Under Code Section 162(m).
     It is the intent of the Company that Awards under Section 14.6 granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and the regulations promulgated
thereunder shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m).
Accordingly, the terms of Section 14.6, including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any
agreement relating to any such Award does not comply or is inconsistent with the
requirements of Code Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.
15. PARACHUTE LIMITATIONS
     If any Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by such Grantee with the Company or an Affiliate, except an agreement, contract,
or understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
of the Grantee to any exercise, vesting, payment or benefit under the Plan shall
be reduced or eliminated:

21



--------------------------------------------------------------------------------



 



     (a) to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”); and
     (b) if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.
     The Company shall accomplish such reduction by first reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any accelerated
vesting of Performance-Based Awards, then by reducing or eliminating any
accelerated vesting of Options or SARs, then by reducing or eliminating any
accelerated vesting of Restricted Stock or Deferred Stock Units, then by
reducing or eliminating any other remaining Parachute Payments.
16. REQUIREMENTS OF LAW
     16.1. General.
     The Company shall not be required to offer, sell or issue any shares of
Stock under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company or an Affiliate, or any other
person, of any provision of Applicable Laws, including any federal or state
securities laws or regulations. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares of
Stock subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the offering, issuance, sale or purchase of shares of Stock in connection
with any Award, no shares of Stock may be offered, issued or sold to the Grantee
or any other person under such Award, whether pursuant to the exercise of an
Option or SAR or otherwise, unless such listing, registration or qualification
shall have been effected or obtained free of any conditions not acceptable to
the Company, and any delay caused thereby shall in no way affect the date of
termination of such Award. Without limiting the generality of the foregoing,
upon the exercise of any Option or any SAR that may be settled in shares of
Stock or the delivery of any shares of Stock underlying an Award, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Stock subject to such Award, the Company shall not be required to
offer, sell or issue such shares of Stock unless the Committee shall have
received evidence satisfactory to it that the Grantee or any other person
exercising such Option or SAR or accepting delivery of such shares may acquire
such shares of Stock pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company may register, but shall in no event
be obligated to register, any shares of Stock or other securities issuable
pursuant to the Plan pursuant to the Securities Act. The Company shall not be
obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock or other securities issuable
pursuant to the Plan or any Award to comply with any Applicable Laws. As to any
jurisdiction that expressly imposes the requirement that an Option or SAR that
may be settled in shares of Stock shall not be exercisable until the shares of
Stock subject to such Option or SAR are registered under the securities laws
thereof or are exempt from such registration, the exercise of such Option or SAR
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.
     16.2. Rule 16b-3.
     During any time when the Company has a class of equity security registered
under Section 12 of the Exchange Act, it is the intention of the Company that
Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder that would otherwise be subject to Section 16(b) of the Exchange Act
shall qualify for the exemption provided by Rule 16b-3 under the Exchange Act.
To the extent that any

22



--------------------------------------------------------------------------------



 



provision of the Plan or action by the Committee does not comply with the
requirements of such Rule 16b-3, such provision or action shall be deemed
inoperative with respect to such Awards to the extent permitted by Applicable
Laws and deemed advisable by the Committee, and shall not affect the validity of
the Plan. In the event that such Rule 16b-3 is revised or replaced, the Board
may exercise its discretion to modify the Plan in any respect necessary or
advisable in its judgment to satisfy the requirements of, or to permit the
Company to avail itself of the benefits of, the revised exemption or its
replacement.
17. EFFECT OF CHANGES IN CAPITALIZATION
     17.1. Changes in Stock.
     If the number of outstanding shares of Stock is increased or decreased or
the shares of Stock are changed into or exchanged for a different number of
shares or kind of capital stock or other securities of the Company on account of
any recapitalization, reclassification, stock split, reverse stock split,
spin-off, combination of stock, exchange of stock, stock dividend or other
distribution payable in capital stock, or other increase or decrease in shares
of Stock effected without receipt of consideration by the Company occurring
after the Effective Date, the number and kinds of shares of stock for which
grants of Options and other Awards may be made under the Plan, including the
share limits set forth in Section 6.2, shall be adjusted proportionately and
accordingly by the Committee. In addition, the number and kind of shares of
stock for which Awards are outstanding shall be adjusted proportionately and
accordingly by the Committee so that the proportionate interest of the Grantee
therein immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in outstanding
Options or SARs shall not change the aggregate Option Price or SAR Price payable
with respect to shares that are subject to the unexercised portion of such
outstanding Options or SARs, as applicable, but shall include a corresponding
proportionate adjustment in the per share Option Price or SAR Price, as the case
may be. The conversion of any convertible securities of the Company shall not be
treated as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (including an
extraordinary dividend, but excluding a non-extraordinary dividend, declared and
paid by the Company) without receipt of consideration by the Company, the Board
or the Committee constituted pursuant to Section 3.1.2 shall, in such manner as
the Board or the Committee deems appropriate, adjust (a) the number and kind of
shares of stock subject to outstanding Awards and/or (b) the aggregate and per
share Option Price of outstanding Options and the aggregate and per share SAR
Price of outstanding Stock Appreciation Rights as required to reflect such
distribution.

  17.2.   Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Corporate Transaction.

     Subject to Section 17.3, if the Company shall be the surviving entity in
any reorganization, merger or consolidation of the Company with one or more
other entities which does not constitute a Corporate Transaction, any Option or
SAR theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger or consolidation, with a corresponding proportionate
adjustment of the per share Option Price or SAR Price so that the aggregate
Option Price or SAR Price thereafter shall be the same as the aggregate Option
Price or SAR Price of the shares of Stock remaining subject to the Option or SAR
as in effect immediately prior to such reorganization, merger, or consolidation.
Subject to any contrary language in an Award Agreement or in another agreement
with the Grantee, or otherwise set forth in writing, any restrictions applicable
to such Award shall apply as well to any replacement shares received by the
Grantee as a result of such reorganization, merger or consolidation. In the
event of any reorganization, merger or consolidation of the Company referred to
in this Section 17.2, Performance-Based Awards shall be adjusted (including any
adjustment to the Performance Measures applicable to such Awards deemed
appropriate by the Committee) solely to preserve the same benefits of the Awards
as intended prior to the reorganization, merger or consolidation.

23



--------------------------------------------------------------------------------



 



17.3.   Corporate Transaction in which Awards are not Assumed.

     Except as otherwise provided in the applicable Award Agreement or in
another agreement with the Grantee, or as otherwise set forth in writing, upon
the occurrence of a Corporate Transaction in which outstanding Options, SARs,
Restricted Stock, Deferred Stock Units, Dividend Equivalent Rights or Other
Equity-Based Awards are not being assumed or continued, the following provisions
shall apply to such Award, to the extent not assumed or continued:
     (a) in each case with the exception of Performance-Based Awards, all
outstanding Restricted Stock shall be deemed to have vested, all Deferred Stock
Units shall be deemed to have vested and the shares of Stock subject thereto
shall be delivered, and all Dividend Equivalent Rights shall be deemed to have
vested and the shares of Stock subject thereto shall be delivered, immediately
prior to the occurrence of such Corporate Transaction, and either of the
following two actions shall be taken:
     (i) fifteen (15) days prior to the scheduled consummation of such Corporate
Transaction, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days, or
     (ii) the Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, Restricted Stock, Deferred Stock Units, and/or
SARs and pay or deliver, or cause to be paid or delivered, to the holder thereof
an amount in cash or securities having a value (as determined by the Committee
acting in good faith), in the case of Restricted Stock or Deferred Stock Units,
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Corporate Transaction and, in the case of Options or SARs,
equal to the product of the number of shares of Stock subject to such Options or
SARs (the “Award Stock”) multiplied by the amount, if any, by which (x) the
formula or fixed price per share paid to holders of shares of Stock pursuant to
such transaction exceeds (y) the Option Price or SAR Price applicable to such
Award Stock.
     (b) For Performance-Based Awards denominated in Stock, if less than half of
the Performance Period has lapsed, such Performance-Based Awards shall be
converted into Restricted Stock or Performance Shares assuming target
performance has been achieved (or into Unrestricted Stock if no further
restrictions apply). If more than half the Performance Period has lapsed, such
Performance-Based Awards shall be converted into Restricted Stock or Performance
Shares based on actual performance to date (or into Unrestricted Stock if no
further restrictions apply). If actual performance is not determinable, such
Performance-Based Awards shall be converted into Restricted Stock or Performance
Shares assuming target performance has been achieved, based on the discretion of
the Committee (or into Unrestricted Stock if no further restrictions apply).
     (c) Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.
     With respect to the Company’s establishment of an exercise window, (A) any
exercise of an Option or SAR during the fifteen (15)-day period referred to
above shall be conditioned upon the consummation of the applicable Corporate
Transaction and shall be effective only immediately before the consummation
thereof, and (B) upon consummation of any Corporate Transaction, the Plan and
all outstanding but unexercised Options and SARs shall terminate. The Committee
shall send notice of an event that shall result in such a termination to all
natural persons and entities who hold Options and SARs not later than the time
at which the Company gives notice thereof to its shareholders.
     17.4. Corporate Transaction in which Awards are Assumed.
     Except as otherwise provided in the applicable Award Agreement or in
another agreement with the Grantee, or as otherwise set forth in writing, upon
the occurrence of a Corporate Transaction in which outstanding Options, SARs,
Restricted Stock, Deferred Stock Units, Dividend Equivalent Rights or Other

24



--------------------------------------------------------------------------------



 



Equity-Based Awards are being assumed or continued, the following provisions
shall apply to such Award, to the extent assumed or continued:
     The Plan and the Options, SARs, Deferred Stock Units, Restricted Stock and
Other Equity-Based Awards granted under the Plan shall continue in the manner
and under the terms so provided in the event of any Corporate Transaction to the
extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of such Options, SARs, Deferred
Stock Units, Restricted Stock and Other Equity-Based Awards, or for the
substitution for such Options, SARs, Deferred Stock Units, Restricted Stock and
Other Equity-Based Awards of new common stock options, stock appreciation
rights, common stock units, restricted stock and other equity-based awards
relating to the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number of shares (disregarding any
consideration that is not common stock) and option and stock appreciation rights
exercise prices. In the event a Grantee’s Award is assumed, continued or
substituted upon the consummation of any Corporate Transaction and his
employment is terminated without Cause within one year following the
consummation of such Corporate Transaction, the Grantee’s Award will be fully
vested and may be exercised in full, to the extent applicable, beginning on the
date of such termination and for the one-year period immediately following such
termination or for such longer period as the Committee shall determine.
     17.5. Adjustments
     Adjustments under this Section 17 related to shares of Stock or other
securities of the Company shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive. No fractional shares or
other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding downward to the nearest whole share. The Committee shall determine the
effect of a Corporate Transaction upon Awards other than Options, SARs, Deferred
Stock Units and Restricted Stock, and such effect shall be set forth in the
applicable Award Agreement, in another agreement with the Grantee, or otherwise
in writing. The Committee may provide in the applicable Award Agreement at the
time of grant, in another agreement with the Grantee, or otherwise in writing at
any time thereafter with the consent of the Grantee, for different provisions to
apply to an Award in place of those provided in Sections 17.1, 17.2, 17.3 and
17.4.
     17.6. No Limitations on Company.
     The making of Awards pursuant to the Plan shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.
18. GENERAL PROVISIONS
     18.1. Disclaimer of Rights.
     No provision in the Plan or in any Award or Award Agreement shall be
construed to confer upon any individual the right to remain in the employ or
Service of the Company or an Affiliate, or to interfere in any way with any
contractual or other right or authority of the Company or an Affiliate either to
increase or decrease the compensation or other payments to any natural person or
entity at any time, or to terminate any employment or other relationship between
any natural person or entity and the Company or an Affiliate. In addition,
notwithstanding anything contained in the Plan to the contrary, unless otherwise
stated in the applicable Award Agreement, in another agreement with the Grantee,
or otherwise in writing, no Award granted under the Plan shall be affected by
any change of duties or position of the Grantee thereof, so long as such Grantee
continues to provide Service. The obligation of the Company to pay any benefits
pursuant to the Plan shall be interpreted as a contractual obligation to pay
only those amounts provided herein, in the manner and under the conditions
prescribed herein. The Plan and Awards shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the terms of the Plan.

25



--------------------------------------------------------------------------------



 



     18.2. Nonexclusivity of the Plan.
     Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.
     18.3. Withholding Taxes.
     The Company or an Affiliate, as the case may be, shall have the right to
deduct from payments of any kind otherwise due to a Grantee any federal, state,
or local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to
any other Award. At the time of such vesting, lapse, or exercise, the Grantee
shall pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or an Affiliate, which may be withheld by the
Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered shall have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 18.3 may
satisfy such Grantee’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state or local taxing authority with
respect to such exercise, vesting, lapse of restrictions or payment of shares of
Stock. Notwithstanding Section 2.21 or this Section 18.3, for purposes of
determining taxable income and the amount of the related tax withholding
obligation pursuant to this Section 18.3, for any shares of Stock subject to an
Award that are sold by or on behalf of a Grantee on the same date on which such
shares may first be sold pursuant to the terms of the related Award Agreement,
the Fair Market Value of such shares shall be the sale price of such shares on
such date (or if sales of such shares are effectuated at more than one sale
price, the weighted average sale price of such shares on such date), so long as
such Grantee has provided the Company, or its designee or agent, with advance
written notice of such sale.
     18.4. Captions.
     The use of captions in the Plan or any Award Agreement is for convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.
     18.5. Other Provisions.
     Each Award granted under the Plan may contain such other terms and
conditions not inconsistent with the Plan as may be determined by the Committee,
in its sole discretion.
     18.6. Number and Gender.
     With respect to words used in the Plan, the singular form shall include the
plural form and the masculine gender shall include the feminine gender, as the
context requires.

26



--------------------------------------------------------------------------------



 



     18.7. Severability.
     If any provision of the Plan or any Award Agreement shall be determined to
be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.
     18.8. Governing Law.
     The validity and construction of the Plan and the instruments evidencing
the Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
     18.9. Section 409A of the Code.
     The Company intends to comply with Code Section 409A, or an exemption to
Code Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A. To the extent
that the Company determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax. The nature of any
such amendment shall be determined by the Committee.

27